DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on December 8, 2021. 
Claims 1, 10-11, 16, and 19-20 have been amended. 
Claims 1-20 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 5-7, filed December 8, 2021, with respect to Claims 1-10 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claim 1,  Applicant argues Keller fails to disclose “a staining protocol for electron microscopy” since it discloses using X-ray microscopy/CT. However, the claim does not limit the method to a specific electron microscopy structure. As currently written, the claim recites a X-ray source and a X-ray detector are used for imaging.  In [0022], the specification discloses that the source and detector are part of a microCT. Keller discloses using an X-ray source and X-ray detector in [0158].
Further, Applicant argues that Ragan teaches a destructive process in [0024]. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation non-destructively measuring is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further, Applicant argues Ragan fails to disclose measuring differential X-rays at each staining step. This argument is persuasive. Ragan teaches measuring at each staining step in [0063] but fails to teach measuring differential X-rays at each staining step. 
Applicant’s arguments, see Pg. 5, filed December 8, 2021, with respect to claims 10, 16, and 20 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has corrected the indefinite claim language found in the claims. 
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive. Regarding the objections to claims 1, 11, and 19,  Applicant has corrected the minor informalities. However, the claims have minor informalities that require correction. 
Regarding the 103 rejection of claim 11, Applicant argues Keller fails to disclose “a staining protocol for electron microscopy” since it discloses using X-ray microscopy/CT. However, the claim does not limit the method to a specific electron microscopy structure. As currently written, the claim recites a X-ray source and a X-ray detector are used for imaging.  In [0022], the specification discloses that the source and detector are part of a microCT. Keller discloses using an X-ray source and X-ray detector in [0158].
  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., measuring at each staining step) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Van der Zaag is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Van der Zaag discloses using a radiation source and a detector for optical imaging in [0085] and measuring fluorescence in [0090].
Applicant argues that “Van der Zaag cannot mitigate the deficiencies of Keller and Ragan”. However, as noted in the previous Office action, the Examiner uses Keller in view of Van der Zaag and Mulders, and not Keller in view of Van der Zaag and Ragan. 
Claim Objections
Claims 1-10 and 16 are objected to because of the following informalities:
Regarding claim 1, “and x-ray detector” in line 4 should be changed to “and an x-ray detector” in order to correct a grammatical informality. Claims 5 and 7-8 are objected to by virtue of their dependency.
Regarding claim 2, “placing the sealable containers” in lines 1-2 should be changed to “placing the sealable container” in order to correct the lack of antecedence. Claim 3 is objected to by virtue of its dependency. 
Regarding claim 4, “the sealable containers” in line 1 should be changed to “the sealable container” in order to correct the lack of antecedence. 
Regarding claim 6, 
Regarding claim 9, “the sample container” in lines 1-2 should be changed to “the sealable container” in order to correct the lack of antecedence. 
Regarding claim 10, “further comprising at least one of: comparing the differential transmission of x-rays through the sample with a second differential transmission of x-rays through the sample detected at a later point in time, or comparing a three-dimensional distribution of heavy metals within the sample at a first point in time with a three-dimensional distribution of heavy metals within the sample at a later point in time” should be changed to “wherein the reconstructing the three-dimensional distribution occurs a first point in time and at a later point in time, and further comprising at least one of: detecting a second differential transmission of x-rays through the sample at a later point of time; and comparing the differential transmission of x-rays through the sample with the second differential transmission of x-rays through the sample detected at the later point in time, or comparing a three-dimensional distribution of heavy metals within the sample at the first point in time with a three-dimensional distribution of heavy metals within the sample at the later point in time” in order to clarify when the reconstruction occurs and positively recite the step of detecting a second differential transmission of X-rays. 
Regarding claim 16, “further comprising at least one processor configured to compare at least one of: the differential transmission of x-rays through the sample with a second differential transmission of x-rays through the sample detected at a later point in time, or a three-dimensional distribution of heavy metals within the sample at a first point in time with a three-dimensional distribution of heavy . 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (U.S. 2009/0080600) in view of Van der Zaag (U.S. 2021/0270705) and Mulders (U.S. 2008/0088831). 
Regarding claim 11:
Keller discloses a system for measuring diffusion and distribution of heavy metals during biological sample staining procedures for electron microscopy, comprising: 
a container ([0121], specimen holder) that is at least partially transparent to x-rays ([0124], transparent to X-rays); 
a sample cassette ([0121], specimen holder) having a sample in a heavy metal staining solution within the container ([0054]-[0059], samples stained using heavy metal solution); 
an x-ray detector ([0158], microCT source and detector) configured to detect differential transmission of x-rays ([0101]-[0110], images obtained) from an x-ray source through the sample ([0158], microCT source and detector), wherein intensity of the transmitted x-rays varies depending on local particle density and heavy metal content of the sample ([0056], staining adjusts the contrast of an image). 
However, Keller fails to disclose a sealable container and a fume hood configured to hold a sample cassette having a sample in a heavy metal staining solution within the sealable container. 
Van der Zaag teaches a sealable container ([0021], glass vial). 
Mulders teaches a fume hood ([0064], vacuum pump) configured to hold a sample cassette having a sample in a heavy metal staining solution within the sealable container ([0064], staining agent in vacuum chamber).

It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the container of Keller with the sealable container taught by Van der Zaag. One would have been motivated to make such substitution in order to prevent accidental spills in to 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging apparatus of Keller with the fume hood taught by Mulders in order to remove staining gas and vapor in order to prevent contamination of the sample (Mulders; [0064]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11, wherein the x-ray detector is a two-dimensional x-ray detector (Keller; [0158], microCT source and detector).
Regarding claim 14:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11, wherein the x-ray source and x-ray detector are components within a micro computed tomography device (Keller; [0158], microCT source and detector).
Regarding claim 15:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11, further comprising at least one processor (Keller; [0158], image reconstruction using scanner software) configured to reconstruct a three-dimensional distribution of the heavy metals in the sample (Keller; [0158], image reconstruction using scanner software) by rotating the sample and acquiring at least two different images (Keller; [0162], volume rendering), projections, or a combination thereof.
Regarding claim 16, as best understood:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 15, further comprising at least one processor (Keller; [0158], image reconstruction using scanner software) configured to compare at least one of:
 the differential transmission of x-rays through the sample with a second differential transmission of x-rays through the sample detected at a later point in time (Keller; [0106], comparison of images), or 
the three-dimensional distribution of heavy metals within the sample at a first point in time with a three-dimensional distribution of heavy metals within the sample at a later point in time.
Regarding claim 17:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11, wherein the fume hood is further configured to extract any airborne chemicals that evaporate from the staining solution (Mulders; [0064], vapors removed from chamber).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging apparatus of Keller with the fume hood taught by Mulders in order to remove staining gas and vapor in order to prevent contamination of the sample (Mulders; [0064]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11, wherein the sample cassette is configured to enable a fully automated tissue processing (Keller; [0054]-[0062], staining processing).
Regarding claim 20, as best understood:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11, wherein the system provides indication of tissue expansion or shrinkage (Keller; [0164], tissue features). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (U.S. 2009/0080600) in view of Van der Zaag (U.S. 2021/0270705) and Mulders (U.S. 2008/0088831) as applied to claim 11 above, and further in view of Ragan (U.S. 2018/0045623).
Regarding claim 12:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11.
However, the combination of Keller, Mulders, and Van der Zaag fails to disclose wherein the sealable containers or sample cassette can be rotated.
Ragan teaches wherein the sealable containers or sample cassette can be rotated (; [0061], rotating stage). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Keller, Mulders, and Van der Zaag with the stage taught by Ragan in order to improve imaging efficiency by reducing examining time (Ragan; [0027] and [0061]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (U.S. 2009/0080600) in view of Van der Zaag (U.S. 2021/0270705) and Mulders (U.S. 2008/0088831) as applied to claim 11 above, and further in view of Varslot (U.S. 2011/0181701).
Regarding claim 19:
The combination of Keller, Mulders, and Van der Zaag discloses the system according to claim 11.
However, the combination of Keller, Mulders, and Van der Zaag fails to disclose wherein resolution of the system is between 100 nm and 5 µm.
Varslot teaches wherein resolution of the system is between 100 nm and 5 µm ([0110], 2.5 microns).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Keller, Mulders, and Van der Zaag with the resolution taught by Varslot in order to increase image quality by improving resolution (Varslot; [0099]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts are Keller (U.S. 2009/0080600), and Van der Zaag (U.S. 2021/0270705).
Regarding claim 1:
Keller discloses a method for measuring diffusion and distribution of heavy metals during biological sample staining procedures for electron microscopy, comprising: 
providing an x-ray source and x-ray detector ([0158], microCT source and detector);

immersing, at each staining step in a plurality of staining steps, a sample in a heavy metal staining solution in the container ([0054]-[0059], samples stained using heavy metal solution); 
measuring differential transmission of x-rays from the x- ray source through the sample with the x-ray detector ([0101]-[0110], images obtained), wherein an intensity of the transmitted x-rays varies depending on local particle density and heavy metal content of the sample ([0056], staining adjusts the contrast of an image).
Van der Zaag teaches a sealable container ([0021], glass vial). 
However, measuring, at each staining step, differential transmission of x-rays from the x-ray source through the sample with the x-ray detector, wherein an intensity of the transmitted x-rays varies depending on local particle density and heavy metal content of the sample.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to correct the minor informalities set forth in this Office action. Claims 2-10 are indicated as allowable if rewritten to correct the minor informalities set forth above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884